Title: To James Madison from Charles Scott, 31 January 1807
From: Scott, Charles
To: Madison, James



Canewood (K) Jany. 31st. 1807

Suffer me my Dear Sir to make You Acquainted with my Particular friend Mr. Henry C. Gist a son of our old Acquaintance Colo. Nathl. Gist.  He is Accompanyed By a Brother inlaw Mr. Jessee Bledso both which are of high Standing & of great Respectability here.  Their object in going to the Federal City is to Report the Discovery of a Lead mine in the Indiany terrytory of which they wish to have an entrest upon Resonable terms.  Your attention to them Well do Honor to an Old Soldier  With Great Respect

Chs. Scott

